Name: Commission Regulation (EC) NoÃ 1044/2008 of 23Ã October 2008 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 24.10.2008 EN Official Journal of the European Union L 281/10 COMMISSION REGULATION (EC) No 1044/2008 of 23 October 2008 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (1), and in particular Article 164(2), final subparagraph, and Article 170 thereof, Whereas: (1) Article 162(1) of Regulation (EC) No 1234/2007 provides that the difference between prices on the world market for the products listed in Part XV of Annex I to that Regulation and prices for those products on the Community market may be covered by an export refund. (2) Given the present situation on the market in beef and veal, export refunds should therefore be set in accordance with the rules and criteria provided for in Articles 162 to 164 and 167 to 170 of Regulation (EC) No 1234/2007. (3) Article 164(1) of Regulation (EC) No 1234/2007 provides that the refund may vary according to destination, especially where the world market situation, the specific requirements of certain markets, or obligations resulting from agreements concluded in accordance with Article 300 of the Treaty make this necessary. (4) Refunds should be granted only on products that are allowed to move freely in the Community and that bear the health mark as provided for in Article 5(1)(a) of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2). Those products must also satisfy the requirements laid down in Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (3) and Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (4). (5) The conditions laid down in the third subparagraph of Article 7(2) of Commission Regulation (EC) No 1359/2007 of 21 November 2007 laying down the conditions for granting special export refunds on certain cuts of boned meat of bovine animals (5) provide for a reduction of the special refund if the quantity of cuts of boned meat to be exported amounts to less than 95 %, but not less than 85 %, of the total weight of cuts produced by boning. (6) Commission Regulation (EC) No 680/2008 (6) should therefore be repealed and replaced by a new regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 1. Export refunds as provided for in Article 164 of Regulation (EC) No 1234/2007 shall be granted on the products and for the amounts set out in the Annex to this Regulation subject to the conditions provided for in paragraph 2 of this Article. 2. The products eligible for a refund under paragraph 1 must meet the relevant requirements of Regulations (EC) Nos 852/2004 and 853/2004, notably preparation in an approved establishment and compliance with the health marking requirements laid down in Annex I, Section I, Chapter III to Regulation (EC) No 854/2004. Article 2 In the case referred to in the third subparagraph of Article 7(2) of Regulation (EC) No 1359/2007, the rate of the refund on products falling within product code 0201 30 00 9100 shall be reduced by EUR 7/100 kg. Article 3 Regulation (EC) No 680/2008 is hereby repealed. Article 4 This Regulation shall enter into force on 24 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. (3) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (4) OJ L 139, 30.4.2004, p. 206, as corrected by OJ L 226, 25.6.2004, p. 83. (5) OJ L 304, 22.11.2007, p. 21. (6) OJ L 190, 18.7.2008, p. 3. ANNEX Export refunds on beef and veal applicable from 24 October 2008 Product code Destination Unit of measurement Refunds 0102 10 10 9140 B00 EUR/100 kg live weight 25,9 0102 10 30 9140 B00 EUR/100 kg live weight 25,9 0201 10 00 9110 (2) B02 EUR/100 kg net weight 36,6 B03 EUR/100 kg net weight 21,5 0201 10 00 9130 (2) B02 EUR/100 kg net weight 48,8 B03 EUR/100 kg net weight 28,7 0201 20 20 9110 (2) B02 EUR/100 kg net weight 48,8 B03 EUR/100 kg net weight 28,7 0201 20 30 9110 (2) B02 EUR/100 kg net weight 36,6 B03 EUR/100 kg net weight 21,5 0201 20 50 9110 (2) B02 EUR/100 kg net weight 61,0 B03 EUR/100 kg net weight 35,9 0201 20 50 9130 (2) B02 EUR/100 kg net weight 36,6 B03 EUR/100 kg net weight 21,5 0201 30 00 9050 US (4) EUR/100 kg net weight 6,5 CA (5) EUR/100 kg net weight 6,5 0201 30 00 9060 (7) B02 EUR/100 kg net weight 22,6 B03 EUR/100 kg net weight 7,5 0201 30 00 9100 (3) (7) B04 EUR/100 kg net weight 84,7 B03 EUR/100 kg net weight 49,8 EG EUR/100 kg net weight 103,4 0201 30 00 9120 (3) (7) B04 EUR/100 kg net weight 50,8 B03 EUR/100 kg net weight 29,9 EG EUR/100 kg net weight 62,0 0202 10 00 9100 B02 EUR/100 kg net weight 16,3 B03 EUR/100 kg net weight 5,4 0202 20 30 9000 B02 EUR/100 kg net weight 16,3 B03 EUR/100 kg net weight 5,4 0202 20 50 9900 B02 EUR/100 kg net weight 16,3 B03 EUR/100 kg net weight 5,4 0202 20 90 9100 B02 EUR/100 kg net weight 16,3 B03 EUR/100 kg net weight 5,4 0202 30 90 9100 US (4) EUR/100 kg net weight 6,5 CA (5) EUR/100 kg net weight 6,5 0202 30 90 9200 (7) B02 EUR/100 kg net weight 22,6 B03 EUR/100 kg net weight 7,5 1602 50 31 9125 (6) B00 EUR/100 kg net weight 23,3 1602 50 31 9325 (6) B00 EUR/100 kg net weight 20,7 1602 50 95 9125 (6) B00 EUR/100 kg net weight 23,3 1602 50 95 9325 (6) B00 EUR/100 kg net weight 20,7 N.B.: The product codes and the A series destination codes are set out in the Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1). The destination codes are set out in Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). The other destinations are defined as follows: B00 : all destinations (third countries, other territories, victualling and destinations treated as exports from the Community). B02 : B04 and destination EG. B03 : Albania, Croatia, Bosnia-Herzegovina, Serbia, Kosovo (), Montenegro, former Yugoslav Republic of Macedonia, stores and provisions (destinations referred to in Articles 36 and 45, and if appropriate in Article 44, of Commission Regulation (EC) No 800/1999 (OJ L 102, 17.4.1999, p. 11). B04 : Turkey, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan, Morocco, Algeria, Tunisia, Libya, Lebanon, Syria, Iraq, Iran, Israel, West Bank/Gaza Strip, Jordan, Saudi Arabia, Kuwait, Bahrain, Qatar, United Arab Emirates, Oman, Yemen, Pakistan, Sri Lanka, Myanmar (Burma), Thailand, Vietnam, Indonesia, Philippines, China, North Korea, Hong Kong, Sudan, Mauritania, Mali, Burkina Faso, Niger, Chad, Cape Verde, Senegal, Gambia, Guinea-Bissau, Guinea, Sierra Leone, Liberia, CÃ ´te-d'Ivoire, Ghana, Togo, Benin, Nigeria, Cameroun, Central African Republic, Equatorial Guinea, Sao Tome Principe, Gabon, Congo, Congo (Democratic Republic), Rwanda, Burundi, Saint Helena and dependencies, Angola, Ethiopia, Eritrea, Djibouti, Somalia, Uganda, Tanzania, Seychelles and dependencies, British Indian Ocean Territory, Mozambique, Mauritius, Comoros, Mayotte, Zambia, Malawi, South Africa, Lesotho. (1) As defined by United Nations Security Council Resolution 1244 of 10 June 1999. (2) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to Commission Regulation (EC) No 433/2007 (OJ L 104, 21.4.2007, p. 3). (3) The refund is granted subject to compliance with the conditions laid down in amended Commission Regulation (EC) No 1359/2007 (OJ L 304, 22.11.2007, p. 21), and, if applicable, in Commission Regulation (EC) No 1741/2006 (OJ L 329, 25.11.2006, p. 7). (4) Carried out in accordance with Commission Regulation (EC) No 1643/2006 (OJ L 308, 8.11.2006, p. 7). (5) Carried out in accordance with Commission Regulation (EC) No 2051/96 (OJ L 274, 26.10.1996, p. 18). (6) The refund is granted subject to compliance with the conditions laid down in Commission Regulation (EC) No 1731/2006 (OJ L 325, 24.11.2006, p. 12). (7) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210, 1.8.1986, p. 39). The term average content refers to the sample quantity as defined in Article 2(1) of Commission Regulation (EC) No 765/2002 (OJ L 117, 4.5.2002, p. 6). The sample is to be taken from that part of the consignment presenting the highest risk.